Citation Nr: 1106913	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
including as secondary to residuals of an ileoectomy and 
ascending colostomy with repair of jejunum sidewall fistula and 
umbilical herniorrhaphy with history of ulcer in gastric antrum.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to February 
1999.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  It 
was previously remanded by the Board for additional development 
in October 2009 and has now been returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination to 
determine whether he had a psychiatric disorder that was related 
to his service or to a service connected disability.  He was 
notified of the time and place to report, was notified that he 
did not report, and has not indicated a good cause (or any 
reason) for not reporting or indicated a willingness to report.

2.  The Veteran's claimed stressors could not be verified.  He 
was offered the opportunity to provide additional information and 
did not do so.

3.  The Veteran was not shown to have a psychiatric disorder that 
was related to his service or to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in November 2006, 
prior to the initial decision on his claim, which explained the 
parameters of VA's duty to assist the Veteran.  The November 2006 
letter also explained what the evidence needed to show in order 
to establish service connection for a claimed disability as well 
as explained the general manner whereby VA assigns disability 
ratings and effective dates for service connected disabilities.  
The Veteran was again provided this information in a January 2010 
letter which additionally explained what the evidence needed to 
show to establish service connection on a secondary basis.  The 
Veteran's claim was subsequently readjudicated in a November 2010 
supplemental statement of the case (SSOC), thereby curing any 
pre-decisional notice error.  

In addition to its duty to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, private treatment 
records, and a written statement from the Veteran.  The Veteran 
did not report that he received any VA treatment for a 
psychiatric disorder.  

The Veteran was scheduled for a VA examination in connection with 
his claim.  However, the Veteran failed to report for his 
examination as well as for a rescheduled examination.  The 
Veteran did not provide any explanation for his failure to attend 
the VA examinations.  

It is well established that the duty to assist is not always a 
one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Veterans generally have a reciprocal duty to cooperate 
with VA in its efforts to obtain evidence; and such cooperation 
includes communication as to the reasons for failure to appear 
for an examination.  Insofar as the Veteran failed to report for 
his VA examination or his rescheduled VA examination, failed to 
indicate that he would report to an exam in the future, and 
failed to offer any reason whatsoever for not reporting, the 
Board is of the opinion that no further assistance in this regard 
is necessary on the part of the VA.  In light of this, the Board 
finds that VA has satisfied its duty to assist.  Therefore, 
consistent with 38 C.F.R. § 3.655, the claim shall be decided 
based on the evidence of record.  

II.  Prior Remand

This case was remanded by the Board in October 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

The October 2009 Board remand instructed that (1) the Veteran be 
sent a new VCAA letter that included an explanation of the 
principles relevant to establishing secondary service connection 
for a claimed disability; (2) the Veteran be contacted and 
requested to identify all mental health treatment that he 
received since November 2006 and that identified treatment 
records be obtained; (3) the Veteran be given another opportunity 
to provide information about his claimed stressors; (4) the 
Veteran be afforded a VA psychiatric examination; and (5) the 
Veteran's claim should thereafter be re-adjudicated.

As was previously discussed, the Veteran was sent a letter in 
January 2010 that provided information about the duty to assist 
as well as the evidence that was necessary in order to establish 
service connection for the Veteran's claimed psychiatric 
disability on direct and on a secondary basis.  The January 2010 
letter also requested that the Veteran provide information about 
his mental health treatment and that he provide additional 
details about his claimed stressors.  The Veteran did not respond 
to this letter.  He did not identify any additional mental health 
treatment that he received and he did not provide any additional 
information about his claimed stressor(s) in order to enable VA 
to attempt to verify same.  

The Veteran was scheduled for a VA examination in March 2010.  
The Veteran failed to report for the examination.  The Veteran 
was rescheduled for an examination in July 2010, of which he was 
notified by a letter dated in June 2010, but the Veteran also 
failed to report for that examination.  In October 2010 the 
Veteran was sent a letter requesting that he inform VA of the 
reason why he missed his July 2010 VA examination.  The Veteran 
did not respond to this letter.  Therefore, due to his lack of 
cooperation, the Veteran could not be examined.

The Veteran's claim was readjudicated in a November 2010 SSOC.  
That document also informed that appellant that he had not 
reported for the examination.

For the above reasons, the Board finds that there was substantial 
compliance with the instructions that were set forth in the 
October 2009 remand.  

III.  Service connection

The Veteran contends that he has PTSD, or another psychiatric 
disorder, that was caused by his military service or is related 
to service connected surgery.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or injury 
that is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 13, 2010 the exceptions to the stressor 
verification requirement were revised.  The current 38 C.F.R. § 
3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,843 et seq., 
(July 13, 2010).

In November 2006, the Veteran was requested to provide 
information about the stressful experience(s) which he believed 
caused his PTSD.  The Veteran responded that he had an operation 
to remove his appendix but, according to the Veteran, the 
operation was performed incorrectly and required further surgery.  
The Veteran is presently service connected for an ileoectomy and 
ascending colostomy with repair of jejunum sidewall fistula and 
umbilical herniorrhaphy with history of ulcer in gastric antrum 
which was performed during his service.  There is no competent 
evidence that this operation, or any other in-service surgery, 
was performed improperly.  He is service connected for the 
pathology.  The Veteran's service treatment records do not 
indicate that he had any psychiatric problems while he was in 
service.  

Treatment records were obtained from the Veteran's private 
psychiatrist, Dr. E.H., which indicated that the Veteran reported 
that while he was a drill sergeant at Fort Hood three soldiers 
died.  An unnamed soldier was killed in an accident and a soldier 
named "PFC Green" was killed by her boyfriend in a murder-
suicide.  The Veteran did not identify his relationship to any of 
the soldiers who were allegedly killed or how he learned of these 
incidents.  The Veteran also indicated that he helped identify 
and transport dead bodies after the bombing of Beirut and that an 
in-service appendectomy was improperly performed and that he 
resultantly had to have a portion of his intestines removed.  

A written statement from Dr. E.H. indicated that the Veteran was 
diagnosed with PTSD and chronic major depression.  Dr. E.H. 
indicated that the Veteran reported that while he was a stationed 
at Fort Hood two soldiers died during training exercises and one 
died in a vehicle wreck.  Notably, there was no reference to 
"PFC Green" or to a murder-suicide at Fort Hood.  Dr. E.H. also 
indicated that the Veteran reported that he was assigned to 
identify and transport dead bodies after the bombing of Beirut 
and that he had an appendectomy in 1983 and the surgeon tied a 
knot in his intestines which resulted in three feet of his 
intestines being removed in a subsequent surgery.  This continued 
to cause the Veteran problems while he was eating. While Dr. E.H. 
diagnosed PTSD and opined that it was "service connected" he 
did not identify which of the Veteran's claimed stressors 
allegedly led to his development of PTSD.  Moreover, there is no 
evidence of pertinent testing or other indication of competent 
evidence resulting in the diagnosis.

The Veteran's record of service does not show that he was ever 
assigned to Beirut or Lebanon and there is no indication in his 
record of service that he was ever assigned to identify or 
transport dead bodies.  He claims it happened while he was in 
Germany, but was not the result of his being in any type of 
combat situation.

In May 2007 the RO made a formal finding that there was 
insufficient information available to corroborate the Veteran's 
claimed stressors.  The Veteran failed to provide sufficiently 
specific information about the identities of the soldiers who 
were allegedly killed while he was at Fort Hood or an approximate 
date when these events occurred to enable research to be 
conducted.  

On his May 2008 VA Form 9 the Veteran reiterated his claimed 
stressor of an allegedly improperly performed appendectomy.  He 
also claimed that his service records would show his assignment 
at the time of the bombing of Beirut.  As previously noted, the 
Veteran's record of service does not indicate that he ever served 
in or near Beirut.

In January 2010, the Veteran was requested to provide additional 
information about his claimed stressors, including the alleged 
murder-suicide involving "PFC Green", but he failed to respond 
to this request.  Also, as previously noted, he failed to report 
to a VA examination to determine the nature and etiology of any 
psychiatric disorder that he had.

The evidence of record does not indicate that it is at least as 
likely as not that the Veteran has a psychiatric disorder that is 
related to his military service.  While a private psychiatrist 
diagnosed the Veteran with PTSD and opined that the Veteran's 
PTSD was somehow related to his service, he failed to identify 
the particular stressful experience or experiences that allegedly 
caused the Veteran's PTSD or to explain how they led to the 
development of the Veteran's PTSD.  Rather, Dr. E.H.'s letter 
merely contained a conclusory statement that the Veteran had 
"service connected" PTSD.  The etiology of the Veteran's 
chronic depression was not set forth at all.  Again, there is no 
indication that any stressors were verified, or that any 
pertinent testing was undertaken, leading to the diagnosis.

Aside from the lack of a nexus opinion linking the Veteran's PTSD 
to a particular stressor, the Veteran's claimed stressors could 
not be verified because the Veteran failed to provide 
sufficiently specific information about them.  It is also notable 
that the Veteran at one point indicated that 2 of the 3 soldiers 
who allegedly were killed at Fort Hood died in a murder-suicide, 
but at another time indicated that 2 of the 3 soldiers were 
killed in training exercises.  Thus, the Veteran's story is 
inconsistent in this regard.  There is absolutely no evidence, 
other than the Veteran's uncorroborated statement, that he had 
anything to do with identifying or transporting dead bodies at 
any time during his service.  While the Veteran did undergo 
surgery in service, there is no competent evidence that the 
surgery was performed improperly as claimed by the Veteran and, 
as previously noted, there was no nexus established between this 
experience and the Veteran's claimed PTSD.  None of the 
experiences that the Veteran identified as having caused or 
contributed to his PTSD fall into an exception to the stressor 
verification requirement that is set forth in 38 C.F.R. § 
3.304(f).

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, including as secondary to residuals of an 
ileoectomy and ascending colostomy with repair of jejunum 
sidewall fistula and umbilical herniorrhaphy with history of 
ulcer in gastric antrum, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


